Citation Nr: 1540950	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral plantar heel calluses. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1989 to January 1993.  This case came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.

When this case was before the Board in August 2014, the Board remanded the issue of entitlement to a disability rating in excess of 10 percent for bilateral plantar calluses and denied entitlement to service connection for a right knee disability, a back disability, a neck disability, a bilateral shoulder disability, as well as disability ratings in excess of 10 percent for left knee synovitis with retropatellar syndrome and left knee meniscectomy residuals.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In an May 2015 Order, the Court granted a joint motion of the parties and vacated the Board's August 2014 denials.  

This appeal was most recently before the Board in July 2015, when the above-noted issues were remanded for additional development.  These issues remain in remand status; however, the issue of entitlement to a rating in excess of 10 percent for bilateral plantar calluses has been returned to the Board for further appellate action.  The Board will only address this aspect of the Veteran's appeal at this time.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's bilateral plantar calluses claim is decided.  The Board initially notes that when VA undertakes to provide a VA examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In August 2014 the Board remanded the issue of entitlement to a rating in excess of 10 percent for bilateral plantar calluses for a new examination.  The Veteran recently underwent a VA examination with a fee basis examiner in June 2015.  The Board finds the examination report provided is both woefully insufficient and utterly perplexing.  At the outset, the Board observes the examiner diagnosed the Veteran with bilateral plantar callouses; however, in section 3 of the examination report, the examiner stated the Veteran does not have characteristic callouses.  The examiner also initially indicated the Veteran denied flare-ups that impact the functioning of her foot.  Then, the examiner subsequently stated the pain the Veteran experiences could significantly limit functional ability during flare-ups.  Although the examiner stated the Veteran has difficulty with functional tasks such as standing and walking, she then provided a boilerplate statement that indicates:

"All musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time, however to describe a functional limitation in terms of severity (mild, moderate, severe) or terms such as significant versus non significant based on a possible future event would be mere speculation."

The Board finds this statement misses the mark by a wide margin.  The examiner is not asked to provide generic severity assessments relative to functional impairment.  Rather, the examiner is asked to provide concrete examples of the functional impairments the Veteran's calluses cause relative to her ability to perform occupational-type tasks such as standing, walking, lifting, sitting, etc.  In an August 2015 brief, the Veteran's representative indicated the Veteran's calluses are productive of debilitating walking and have also thrown her off balance.  Based on the above-noted deficiencies, the Board finds a new examination is necessary to competently assess the Veteran's bilateral plantar calluses.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, who has not previously examined this Veteran, to fully assess the Veteran's service-connected bilateral plantar calluses.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The RO or the AMC should ensure that the examiner provides all information required to fully evaluate the Veteran's bilateral plantar callus disability.  Specifically, the examiner must indicate the severity of the actual plantar calluses.  In addition, the examiner should provide concrete examples of functional impairments caused by the Veteran's bilateral plantar calluses.  The Veteran has stated her calluses cause balance, walking, and standing impairments.  In this regard, the examiner should provide estimations of how far the Veteran can walk before she is precluded by pain, how often the Veteran loses her balance as a result of her calluses, and the duration of time she can stand on her feet before her foot pain precludes weight bearing.  The examiner must discuss and consider the Veteran's competent lay statements.  The examiner shall assume such statements are credible for purposes of the opinions.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




